Title: To John Adams from Eliphalet Brush, 19 November 1782
From: Brush, Eliphalet
To: Adams, John


Sir
Bordeaux 19th Novr: 1782

An apology, I think, wou’d be Unnessary for addressing you; and I shall make no other than the regard I have for you. The time since I left America put’s it out of my power to give You any late inteligence from that Country.— I left Boston last May, & have been approaching Europe by degrees ever since, by the way of the west Indies & Spain.— I took the Earliest Oppy: on my Arrival in Ameracca, Last year, to send your despatches to Congress, which (was done thro’ the Medium of Gov Hancock) and to call Mrs. Adams; I had the pleasure of seeing her frequently at your friend Genl Warren’s.
I most sincerely Congratulate you on your Successful Negociations at the Dutch Court; it Affords me sensible pleasure, not only for the Advantage it may be to our Country, but particularly for your Sake, as I know your Efforts were great, & am happy they are crown’d with Sucess.—
I have here the Minerva Capt. Hallet, Movg 16 Six pounders & 40 men, will Sail in the Course of 4 or 5 weeks for Boston. In Case I can Oblige you by forwdg: your letters, or any Matters to your family or friends, by the above Vessel, you have only to Command me. my address is to the Care of Mess. V. P. French & Nephew Merchts. here.

I have forwd: by this post, to the Marquis De Castries at Versailles, a pacquet from Mr. LEscallier the Kings Intendent & ordonnateur at Demerary, with whom I have had Considerable business, & have Contracted to build a Ship & load with provisions for the kings Garrison at that place &c in a manner there made it necessary to write him on the Subject; & shou’d he Enquire of you Respg. me You’l oblige me much to tell him simply What you know of me; being from America, on business of our house there, that is I’m in Compy with Mr Saml Broome, who your are Acquainted with. I shall be very happy in hearing from you at any time it may Suit your Conveniance.—
I am with Real Esteem & Attachment / Sir / Your Most. Obt. Humb Set
Eliphalet Brush

